Citation Nr: 9916390	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-04 245	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from October 1948 to March 
1972.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating action in which the RO 
denied service connection for hearing loss.  

In May 1998, the RO denied service connection for tinnitus.  
There is no record of the veteran having filed a notice of 
disagreement as to this issue.


REMAND

A review of the service medical records reveals that, at his 
entrance physical examination, the veteran's hearing was 
found to be normal.  A whispered voice hearing test revealed 
hearing to be 15/15 in each ear.  In a December 1967 
examination, it was noted that the veteran had hearing loss 
in the right ear.  An audiological evaluation showed pure 
tone thresholds, in decibels, as follows:

Hertz		500		1000		2000		4000		6000
Right		5		15		30		20		55
Left		5		5		25		20		15

On discharge examination, the veteran's hearing was found to 
be normal.  

An audiological evaluation showed pure tone thresholds, in 
decibels, as follows:

Hertz		500		1000		2000		4000
Right		0		10		15		20
Left		0		10		10		20

Outpatient treatment records were received from Womack Army 
Hospital covering the period from December 1976 to January 
1996.  In a December 1976 record, the veteran complained of 
loss of hearing.  

An audiological evaluation showed pure tone thresholds, in 
decibels, as follows:

Hertz	500		1000		2000		4000		6000
Right	35		40		55		50		70
Left	35		45		55		55		75

It was noted that the veteran had a history of high intensity 
noise trauma.  Bilateral sensory moderate to severe hearing 
loss was diagnosed.  In a July 1988 report, audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:

Hertz		500		1000		2000		4000		6000
Right		40		45		60		60		75
Left		40		50		60		60		75

Bilateral mild to profound sensorineural hearing loss was 
diagnosed.  In a February 1994 report, an audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:

Hertz		500		1000		2000		4000		6000
Right		40		45		55		60		85
Left		40		50		55		70		80

The diagnosis was mild to severe sensorineural hearing loss 
across all frequencies. 

A treatment letter dated in September 1997 was received from 
G. Vance, M.D.  Dr. Vance noted that the veteran was a 
patient of his since August 1996.  He stated that the veteran 
had bilateral hearing loss which he felt was directly linked 
to the veteran's military service.  The underlying medical 
records are not contained in the claims folder and should be 
obtained by the RO.  

Based on the diagnosis of hearing loss in service, current 
diagnoses of hearing loss, and the statement by the private 
physician linking the hearing loss to service, the Board 
finds that a VA examination is necessary to determine the 
nature and etiology of the veteran's hearing loss.  The case 
is REMANDED for the following development:

1.  The RO should obtain all records of 
treatment pertaining to the veteran's 
hearing from August 1996 to the present 
from G. Vance M.D., Dillon Family 
Medicine, P.A., P.O. Box 1069, 301 East 
Roosevelt Street, Dillon, South Carolina 
29536.  All records received should be 
associated with the claims folder.

2. Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of his 
claimed hearing loss.  All indicated 
tests, including an audiometric 
evaluation, must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study. Based on his/her review 
of the case, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that any currently 
demonstrated hearing disability was due 
to his exposure to acoustic trauma in 
service, as claimed by the veteran.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  If 
the issue remains denied, the veteran 
should be furnished with an appropriate 
Supplemental Statement of the Case and be 
given an opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


